Case 2:19-cv-04678-SPL--JFM Document 7-2 Filed 07/15/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

UNITED STATES

Plaintiff,

V.

Glushehenko, Eugenii

Defendant.

§ No. CV-19-04678-PHX-SPL (JFM)

UG? UG? WOR UO? UG? YOR UG? UO So

SUPPLEMENTAL DECLARATION OF Jason Ciliberti

1, Jason Ciliberti, hereby declare:

l.

i]

4,

| am the Assistant Field Office Director (AFOD) of the Eloy Detention
Center (EDC), Department of Homeland Security (DHS), U.S.
Immigration and Customs Enforcement (ICE), Enforcement and Removal
Operations (ERO), Phoenix Field Office. My responsibilities as the
AFOD include the supervision of the employees working in the detention
and removal units at the EDC and monitoring the care of ICE detainees at
the EDC.

This updated declaration supplements my prior declaration to the court
dated July 9, 2019, regarding Eugenii Glushchenko, Axxx xxx 460, a
Russian national currently detained at the EDC.

ERO has contracted for a special air ambulance charter to effect Mr.
Glushchenko’s lawful removal from the United States. Due to security
concerns the exact date cannot be disclosed, but the removal is expected to
occur within the next four weeks. The special air ambulance charter will
allow ERO to safely remove Mr. Glushchenko from the United States in
his current medical condition as well as address his unwillingness to
voluntarily board a commercial removal flight.

| declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
foregoing is true and correct to the best of my knowledge

Executed July 15, 2019, in Eloy, Arizona. i | ly
——

Jason Ciliberti
Assistant Field etl Director
Phoenix Field Office
